NOTICE OF ALLOWABILITY

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the entire combination of claim limitations required by claim 1.  
The prior art references of record considered closest to the instant application are JP 6443085 U, US 2,294,999,  JP 2012-092537, EP 0960848 B1, and FR 2004441 A1.  These references each fail to disclose structure required by claim 1:
JP 6443085 U and US 2,294,999 both fail to disclose “wherein on a top surface of said end girder of the at least two end girders there is arranged a support platform wider than the longitudinal bottom flange, wherein the slide includes a slide surface arranged on a top surface of the support platform and/or a bottom surface of the longitudinal bottom flange of the at least one main girder.”
JP 2012-092537 fails to disclose “the at least one main girder having a longitudinal central web which has at least one web plate, and a longitudinal bottom flange arranged in a bottom part of the longitudinal central web and protruding from the longitudinal central web onto both sides thereof…  a slide arranged between an end girder of the at least two end girders on at least one side and a corresponding end of the at least one main girder… and wherein on a top surface of said end girder of the at least two end girders there is arranged a support platform wider than the longitudinal bottom flange,

FR 2004441 A1 fails to disclose “wherein on a top surface of said end girder of the at least two end girders there is arranged a support platform wider than the longitudinal bottom flange… wherein the restrictor is arranged to the support platform on both sides of the longitudinal bottom flange of the at least one main girder, outside the at least one main girder.

Additionally, it would not have been obvious to reach the entire combination of claim recitations set forth by claim 1 with any of the prior art references of record, either alone or taken in combination.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654             

/SANG K KIM/           Primary Examiner, Art Unit 3654